Sherwood, C. J.
The defendant was indicted under the'4th and other sections of article 1, chapter 75, 1 Wagner’s Statutes, for selling liquor without first having filed oath and given bond not to adulterate, etc., as prescribed by that section. The indictment is in form heretofore approved by this court. State v. Crowley 37 Mo. 369. On trial had, defendant was convicted, the evidence showing that the defeudazzt, who was a druggist and practicing physician, had prescribed and sold the liquor in question as well as drugs sold at the same time, and that he had not complied with section 4, supra. The law under consideration, exempts no one whomsoever from its penal provisions, *298except upon the performance of the conditions which, it prescribes. We are not authorized to make exceptions and exemptions not made bj7 the legislature. The druggist and the physician, therefore, stand on the same footing as the saloon keeper, if selling in violation of the statute, by not having previously made oath and given bond. Section 6 of the chapter referred to is not in conflict with this view, as that, while permitting the mixing and adulteration of liquors for medicinal and mechanical purposes, must be understood as taken in subjection to the provisions of section 4, supra, requiring the making of the oath and the giving of bond as a condition precedent to making any lawful sale of liquors. Judgment affirmed.
All concur.